DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/28/20 has been entered, in which Applicant amended claims 1, 3-5, 7, 9-11, 13, and 15-17, cancelled claims 3, 5, 9, 11, 15, 17, and added new claims 22-27. Claims 1, 4, 6, 7, 9, 12, 13, 16, and 18-27 are pending in this application and has been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 12/28/2020. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL -1449 form, initialed and dated by the examiner, is attached to the instant office action.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1, 2-7, 9-13, and 15-21 are withdrawn in light of Applicant’s amendments and explanations.
Revised 35 USC 103 rejections of claims 1, 4, 6, 7, 9, 12, 13, 16, and 18-27 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 13, 16, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0320285 to Liang et al. (hereafter referred to as Liang) in view of U.S. Patent Application Publication Number 2018/0096393 to Hartzell et al. (hereafter referred to as Hartzell).
As per claim 1, Liang teaches:
A computer-implemented method, comprising: detecting, by a detection device located in a target area during a first time period, signals emitted in a first communication mode by a first set of mobile devices while in the target area (Paragraph Number [0046] teaches the request processor 101 is configured to receive requests associated with mobile devices communicating with the packet-based network and to process the requests with respect to the geo places in the geo database to detect location events associated with mobile devices.  Each location event corresponds to a time stamp and identifies a geo-place. The location events include geo-block-based location events 
determining, based on matching the first device identifiers to the second device identifiers, how many mobile devices both emitted signals in the first communication mode and received signals emitted in the second communication mode while in the target area (Paragraph Number [0116] teaches a geographical region definition subsystem 2210, a visitation behavior modeling subsystem 2215, a geographical region performance scoring subsystem 2220, a geographical region selection subsystem 2225, a real-time performance metric reporting subsystem 2230, and a location history data-logging subsystem 2235. Paragraph Number [0118] teaches the visitation behavior modeling subsystem estimates the probability for customers of a particular business entity to visit different geographical regions by first obtaining a sample set of customers of the business entity, then extracting from data provided by subsystem 2235 the visitation history of these sample customers to the geographical regions stored in database 2270. Paragraph 
calculating a verification coefficient based on (i) how many mobile devices were in the first set of mobile devices emitting signals in the first communication mode and (ii) how many mobile devices both emitted signals in the first communication mode and received signals emitted in the second communication mode while in the target area (Paragraph Number [0053] teaches the off-line prediction subsystem 110 is further configured to determine a relevance measure (or performance measure) for each of the plurality of geo-blocks with respect to the location group (or with respect to an information campaign) and the plurality of geo-blocks are divided into a number of geo-block brackets each corresponding to a distinct range of relevance measures (or performance measures).Paragraph Number [0087] teaches the relevance measure (or 
detecting, by the detection device during a third time period, signals emitted in the first communication mode by a third set of mobile devices while in the target area (Paragraph Number [0116] teaches a geographical region definition subsystem 2210, a visitation behavior modeling subsystem 2215, a geographical region performance scoring subsystem 2220, a geographical region selection subsystem 2225, a real-time performance metric reporting subsystem 2230, and a location history data-logging 
Liang teaches determining human traffic in a particular geographic area based upon device communication with a network but does not explicitly teach the use of a second communication mode to determine presence inside of a geographic area which is taught by the following citations from Hartzell:
obtaining, by a second set of mobile devices, signals emitted in a second communication mode by one or more other devices while in the target area during a second time period (Paragraph Number [0230] teaches the system can provide identification of mobile devices wherein the system can be used with any type of mobile device identifier such as UDID, Wi-Fi MAC Address, Bluetooth ID, browser cookies, or any other persistent or semi-persistent identifier.  A semi-persistent identifier is one that exists for some period of time before it is changed, which could be a day, week, month, or more. Paragraph Number [0157] teaches a location request can take two forms, but in each the consumer application passes in a location, usually in latitude/longitude format, that it is requesting information from the system.  The first type of location request 
providing, to a cloud computing system by the second set of mobile devices that received signals emitted in the second communication mode, respective second device identifiers of the second set of mobile devices (Paragraph Number [0230] teaches the system can provide identification of mobile devices wherein the system can be used with any type of mobile device identifier such as UDID, Wi-Fi MAC Address, Bluetooth ID, browser cookies, or any other persistent or semi-persistent identifier.  A semi-persistent identifier is one that exists for some period of time before it is changed, which could be a day, week, month, or more. Paragraph Number [0157] teaches a location request can take two forms, but in each the consumer application passes in a location, usually in latitude/longitude format, that it is requesting information from the system.  The first type of location request generates a combined response for all mobile devices that are within a certain radius of the location.  The second generates an individual level response for all the devices within a certain radius of the location.  For both types of requests, the system 
obtaining by the detection device from the cloud computing system, one or more of the second device identifiers of the second set of mobile devices that received signals emitted in the second communication mode while in the target area during the second time period (Paragraph Number [0155] teaches the service can provide real-time or historical information from databases to the consumer application.  These applications can receive the data from the system as a file transfer or a web-based synchronous or asynchronous service based on JSON or other similar protocols.  The two primary modes of providing data to the consumer application are: 1) device specific requests and 2) location requests. Paragraph Number [0082] teaches that this process may also be applied to previously processed or stored location data to continuously improve the quality of results in the system. Paragraph Number [0083] teaches once a device is marked, filters can be used when processing historical location data to eliminate data points from these devices from processing. Paragraph Number [0230] teaches the system can provide identification of mobile devices wherein the system can be used with any type of mobile device identifier such as UDID, Wi-Fi MAC Address, Bluetooth ID, browser cookies, or any other persistent or semi-persistent identifier.  A semi-persistent identifier is one that exists for some period of time before it is changed, which could be a day, week, month, or more).
adjusting a computed quantity of mobile devices in the third set of mobile devices according to the verification coefficient, to account for mobile devices in the target area that are not detected emitting signals in the first communication mode (Paragraph Number [0121] teaches to match devices to individuals within a household or multi-family residence an analysis of the non-residential location clusters associated with each device ID can be used.  The easiest is the identification of individuals within a household.  The system uses external data sources that provide data for each individual in a household that may be used to correlate with the characteristics of a location cluster.  These data sources can be marketing data providers, online databases such as LinkedIn and Hoover's.  Point of Interest databases, or other databases that contain information relevant to a location that can be associated with the location cluster that may be useful in comparing with known data on the individual, such as interests, hobbies, recreational activities, purchases, etc.).
Both Liang and Hartzell are directed to location determination of objects and devices. Liang discloses determining human traffic in a particular geographic area based upon device communication with a network. Hartzell improves upon Liang by disclosing the use of a second communication mode to determine presence inside of a geographic area. One of ordinary skill in the art would be motivated to further include the use of a second communication mode to determine presence inside of a geographic area, to efficiently provide for corroborative data to indicate whether certain devices are within a geographic area and providing verified data for predictions related to movement of that device.

b.	As per claim 7, Liang teaches:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (Paragraph Number [0058] teaches the computer/server 220 includes one or more processors 302 (e.g., a central processing unit (CPU), a graphic processing unit (GPU), and/or a digital signal processor (DSP)) and a system or main memory 304 coupled to each other via a system bus 300.  The computer/server 220 may further include static memory 306, a network interface device 308, a storage unit 310, one or more display devices 330, one or more input devices 334, and a signal generation device (e.g., a speaker) 336, with which the processor(s) 302 can communicate via the system bus 300. Paragraph Number [0060] teaches a computer program product, including a non-transitory computer-readable medium, e.g., a removable storage medium such as one or more DVD-ROM's, CD-ROM's, diskettes, tapes, etc., that provides at least a portion of the software instructions for the system.  Such a computer program product can be installed by any suitable 
The remainder of the claim limitations are substantially similar to the claim limitations of claim 1 and are rejected for the same reasons put forth in regard to claim 1.
c.	As per claim 13, Liang teaches:
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: (Paragraph Number [0058] teaches the computer/server 220 includes one or more processors 302 (e.g., a central processing unit (CPU), a graphic processing unit (GPU), and/or a digital signal processor (DSP)) and a system or main memory 304 coupled to each other via a system bus 300.  The computer/server 220 may further include static memory 306, a network interface device 308, a storage unit 310, one or more display devices 330, one or more input devices 334, and a signal generation device (e.g., a speaker) 336, with which the processor(s) 302 can communicate via the system bus 300. Paragraph Number [0060] teaches a computer program product, including a non-transitory computer-readable medium, e.g., a removable storage medium such as one or more DVD-ROM's, CD-ROM's, diskettes, tapes, etc., that provides at least a portion of the software instructions for the system.  Such a computer program product can be installed by any suitable software installation procedure, as is well known in the 
The remainder of the claim limitations are substantially similar to the claim limitations of claim 1 and are rejected for the same reasons put forth in regard to claim 1.
d.	As per claims 4, 10, and 16, the combination of Liang and Hartzell teaches each of the claim limitations of claims 1, 6, and 12 respectively:
wherein the first time period is a predetermined time period of a current time cycle (Paragraph Number [0103] teaches the off-line data manager is configured to extract a set of mobile device data corresponding to location events in a real-time prediction model training time period TTPr from location events in in the time period TTPr.  The time period TTPr is shown in FIGS. 12A and 12B to be near an end of TTP and may or may not overlap with TTP.  The duration can be, for example, an hour, a few hours, a day, etc. In general, the duration is chosen to be long enough to allow sufficient data for feature engineering and short enough for real-time prediction.  For example, TTPr can be the last hour, two hours or a day in the time period TTP.  It could also be an hour, two hours or a day starting shortly before the end of the time period TTP, or soon afterwards).
wherein the third time period is the predetermined time period of a previous time cycle (Paragraph Number [0105] teaches the feature engineering module is configured to construct a feature space for the group of mobile devices using at least location events in in a preset time period and a plurality of sets of labels used for off-line prediction (e.g., the plurality of sets of labels corresponding to the plurality of time frames TTF1, TTF2, .  . . , TTF-k, respectively, as shown in FIG. 17).  The feature space includes a set of 
e.	As per claims 19, 22, and 25 the combination of Liang and Hartzell teaches each of the claim limitations of claims 1, 7, and 13.
Liang teaches determining human traffic in a particular geographic area based upon device communication with a network but does not encrypting device information which is taught by the following citations from Hartzell:
comprising encrypting, by the cloud computing system, the one or more of the second device identifiers (Paragraph Number [0156] teaches a device specific request is designed to return household or individual information associated with a specific device.  For this service the consumer application passes the system a mobile device ID, properly encrypted or obfuscated, and the service returns a set of anonymized data associated with that device ID).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
f. 	As per claims 20, 23, and 26 the combination of Liang and Hartzell teaches each of the claim limitations of claims 1, 7, and 13.

wherein obtaining the one or more second device identifiers comprises obtaining a dictionary mapping the one or more of the second device identifiers to corresponding times at which mobile devices of the second set of devices provided respective second device identifiers to the cloud computing system (Paragraph Number [0155] teaches the service can provide real-time or historical information from databases to the consumer application.  These applications can receive the data from the system as a file transfer or a web-based synchronous or asynchronous service based on JSON or other similar protocols.  The two primary modes of providing data to the consumer application are: 1) device specific requests and 2) location requests. Paragraph Number [0082] teaches that this process may also be applied to previously processed or stored location data to continuously improve the quality of results in the system. Paragraph Number [0083] teaches once a device is marked, filters can be used when processing historical location data to eliminate data points from these devices from processing. Paragraph Number [0230] teaches the system can provide identification of mobile devices wherein the system can be used with any type of mobile device identifier such as UDID, Wi-Fi MAC Address, Bluetooth ID, browser cookies, or any other persistent or semi-persistent identifier.  A semi-persistent identifier is one that exists for some period of time before it is changed, which could be a day, week, month, or more).

g. 	As per claims 21, 24, and 27 the combination of Liang and Hartzell teaches each of the claim limitations of claims 1, 7, and 13.
In addition, Liang teaches:
wherein the first communication mode comprises Wi-Fi (Paragraph Number [0046] teaches the request processor 101 is configured to receive requests associated with mobile devices communicating with the packet-based network and to process the requests with respect to the geo places in the geo database to detect location events associated with mobile devices.  Each location event corresponds to a time stamp and identifies a geo-place. The location events include geo-block-based location events and geo-fence-based location events.  Each geo-block-based location event is related to a geo-block in the geo-block database, and each geo-fence-based location event is related to a name or brand of a point of interest (POI) having a geo-fence in the geo-fence databases. Paragraph Number [0062] teaches the system 100 further includes a location module coupled to the front-end server and configured to detect the location of a mobile device associated with each of the requests.  In certain embodiment, the location module is further configured to examine the location data in each received request to determine whether they include a reliable latitude/longitude (LL) pair, and if the request does not include a reliable LL pair, the location module would proceed to derive the location of the associated mobile device from other information in the location data (See also Paragraph Number [0174])).

and wherein the second communication mode comprises Bluetooth (Paragraph Number [0230] teaches the system can provide identification of mobile devices wherein the system can be used with any type of mobile device identifier such as UDID, Wi-Fi MAC Address, Bluetooth ID, browser cookies, or any other persistent or semi-persistent identifier.  A semi-persistent identifier is one that exists for some period of time before it is changed, which could be a day, week, month, or more).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0320285 to Liang et al. in view of U.S. Patent Application Publication Number 2018/0096393 to Hartzell et al. in view of U.S. Patent Application Publication Number 2016/0100300 to Van de Sompel et al. (hereafter referred to as Van de Sompel).
a. 	As per claims 6, 12, and 18, the combination of Liang and Hartzell teaches each of the claim limitations of claims 1, 7, and 13 respectively.
Liang teaches determining human traffic in a particular geographic area based upon device communication with a network but does not explicitly teach detecting if the same user device is within the geographic area two or more time in a designated time interval and removing the extra detections so that the user is not given extra weight in the 
comprising: identifying, a fourth set of mobile devices included in the third set of mobile devices, detected at least twice during the third time period (Paragraph Number [0076] teaches location updates 520A-D may be sent by users who have background location updates enabled (e.g. from the (B+F) group of users).  In FIG. 5B social-networking system 160 may determine a total number of location updates sent to social-networking system 160 by background-enabled users, including a number of background location updates 530.  These background location updates 530 may comprise periodic location updates sent from mobile client systems 130 belonging to one or more users. FIG. 5B, there are eight background location updates 530 within place 510.  If all eight background location updates 530 can be correlated with a visit to place 510, and foreground location updates 520A and 520B are also correlated to visits to place 510, social-networking system 160 may determine that there are ten total background-enabled users, of whom two sent foreground location updates.  In particular embodiments, a foreground location update 520A-D and a background location update 530 may be sent by the same user within a proximate period of time.  In such a situation, social-networking system 160 may de-duplicate the total number of location updates to account for unique users).
de-weighting the computed quantity of mobile devices based on the fourth set of mobile devices, to avoid double-counting mobile device (Paragraph Number [0076] teaches location updates 520A-D may be sent by users who have background location updates enabled (e.g. from the (B+F) group of users).  In FIG. 5B social-networking 
The combination of Liang and Hartzell and Van de Sompel are directed to location determination of objects and devices. The combination of Liang and Hartzell discloses determining human traffic in a particular geographic area based upon device communication with a network. Van de Sompel improves upon the combination of Liang and Hartzell by disclosing detecting if the same user device is within the geographic area two or more time in a designated time interval and removing the extra detections so that the user is not given extra weight in the form of additional detections. One of ordinary skill in the art would be motivated to further include the detecting if the same user device is within the geographic area two or more time in a designated time interval and removing the extra detections so that the user is not given extra weight in the form of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of determining human traffic in a particular geographic area based upon device communication with a network as disclosed in the combination of Liang and Hartzell to further utilize detecting if the same user device is within the geographic area two or more time in a designated time interval removing the extra detections so that the user is not given extra weight in the form of additional detections as disclosed in Van de Sompel, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments filed 12/7/2020 have been fully considered but they are not found to be persuasive.
Applicant contends that the claims should be eligible in that the determining and analysis steps are recited in a manner that imposes a meaningful limit on the abstract idea and thus the claims recite a practical application of the abstract concepts described above. (See Applicant’s Remarks, 12/7/2020, pgs. 11). Examiner notes that these arguments are moot in light of the withdrawal of the 35 USC 101 rejection.  
Applicant argues that the previously cited references do not teach the newly amended claim language. (See Applicant’s Remarks, 12/7/2020, pgs. 11-12). Examiner notes that this argument is moot in light of the new 35 USC 103 rejection presented above where Examiner has cited to new portions of the Liang and Hartzell references. These additional citations and explanations are provided in response to, and as a result of, Applicant’s amendments. In response to Applicant’s assertions, that the new claim limitations have not been yet considered, Examiner directs Applicant to review the 35 USC 103 rejection presented above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624